Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 10/25/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 10/25/2021, with respect to the rejection of the claim under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of claim 1, specifically with respect to “an instrument guide comprising an encoder, which comprises a spatially varying optical pattern comprising a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation of the instrument guide within the at least one device insertion port”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “an instrument guide comprising an encoder, which comprises a spatially varying optical pattern comprising a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation of the instrument guide within the at least one device insertion port”. Furthermore, an updated search was conducted in which no prior art reference was found to teach the encoder featuring a grid of latitude and longitude lines with line thicknesses depending on longitude and latitude coordinates, and arranged to indicate an orientation of the instrument guide within the at least one device insertion port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793